Opinión disidente emitida por el
Juez Asociado Señor Colón Pérez,
a la cual se unen la Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Feliberti Cintrón.
Como es sabido, las Reglas de Procedimiento Civil de 2009 tienen como propósito “establecer mecanismos que fa-ciliten que los casos y las controversias se tramiten de una forma más ágil y eficiente, evitando así la dilación de los procedimientos de naturaleza civil y los altos costos que han caracterizado al ordenamiento procesal vigente”. (En-fasis suplido). In re Aprobación Rs. Proc. Civil, 176 DPR 673, 674 (2009).
En lo pertinente a la controversia que nos ocupa, la Regla 43.1 de Procedimiento Civil, 32 LPRA Ap. V, dispone que si una parte desea presentar una solicitud de determi-naciones de hechos iniciales o adicionales o conclusiones de derecho iniciales y también interesa presentar una moción de reconsideración o de nuevo juicio, deberá hacerlo me-diante la presentación de un solo escrito. La Regla 43.1 de Procedimiento Civil, supra, también dispone que el tribunal deberá resolver de la misma forma. El propósito de esta regla es claro: evitar que en un mismo caso existan varios términos para recurrir en apelación.
Como bien señala la opinión mayoritaria, así se recogió en el Informe de Reglas de Procedimiento Civil, el cual, en lo referente al asunto que nos ocupa, dispone:
*266El Comité enmendó la regla para aclarar que si una parte desea presentar una solicitud al amparo de esta regla, y tam-bién interesa presentar una moción de reconsideración o de nuevo juicio deberá presentarlas en un solo escrito. Este cam-bio se realiza a los fines de evitar que las partes presenten escritos separadamente con miras a, entre otros motivos, suspender los términos. La regla también dispone que el tribunal deberá resolver de la misma forma, es decir, deberá emitir una sola resolución resolviendo todas las cuestiones presentadas, de modo que empiece a transcurrir un único nuevo término. (Énfasis suplido). Informe de Reglas de Procedimiento Civil, Comité Asesor Permanente de las Reglas de Procedimiento Civil, Secretariado de Conferencia Judicial y Notarial, 2007, pág. 524.
Por otra parte, sabido es que una vez se notifica una sentencia o resolución del tribunal, la Regla 52.2 de Procedimiento Civil, 32 LPRA Ap. V, claramente establece el tér-mino jurisdiccional de 30 días con el que cuentan las partes para revisar las sentencias, las resoluciones, o ambas, dic-tadas en casos civiles.
Cónsono con lo anterior —y de forma paralela a lo dis-puesto en las Reglas de Procedimiento Civil—, en su fun-ción de auxiliar a los jueces y juezas en el desempeño de sus funciones, y de desarrollar un sistema administrativo que sirva de apoyo a la labor judicial y permita acelerar los procesos judiciales, la Oficina de Administración de los Tribunales (OAT) ha creado formularios para uniformar las notificaciones que emiten los tribunales. Así por ejemplo, y de particular importancia para atender los planteamientos ante nuestra consideración, se encuentran los formularios OAT-082 (para la notificación del archivo en autos de copia de la resolución de una moción de reconsideración), OAT-687 (para la notificación del archivo en autos de copia de la resolución de una moción de determinaciones de hechos adicionales) y OAT-750 (para la notificación de órdenes y resoluciones del tribunal). Algunos de estos formularios contienen un apercibimiento sobre el derecho que —con-forme a las Reglas de Procedimiento Civil— disponen las partes para poder recurrir en apelación o certiorari, ello en *267aras de reiterarles que pueden recurrir de las sentencias o de las resoluciones finales dictadas por el foro de primera instancia.
Todos estos documentos auxiliares, si bien asisten al juez o jueza, así como a los demás funcionarios del tribunal, en el proceso de administrar la justicia, particularmente en lo relacionado a la notificación de los documentos judiciales y en los términos para ir en alzada, por sí solos no sustituyen —ni sustantiva, ni procesalmente— lo dispuesto en la Re-glas de Procedimiento Civil. Recordemos que son las Re-glas de Procedimiento Civil el cuerpo legal que rige todos los procedimientos de naturaleza civil ante el Tribunal General de Justicia. Regla 1 de Procedimiento Civil, 32 LPRA Ap. V.
Ahora bien, no obstante lo anterior, y en menoscabo de lo expuesto en las Reglas 43.1 y 52.2 de Procedimiento Civil, supra, en el caso de epígrafe, una mayoría de este Tribunal, ha optado —nuevamente— por favorecer la forma sobre lo sustancia. Nos explicamos.
1—H
En el presente caso, el Tribunal de Primera Instancia emitió dos dictámenes que ponían fin a un pleito de divor-cio y a otro de pensión de alimentos pendente lite, entre las partes. Oportunamente, la recurrida presentó dos mocio-nes, la primera titulada Moción Solicitando Determinacio-nes de Hechos Adicionales y Moción de Reconsideración sobre la Causal de Divorcio, y la segunda, una Moción So-licitando Determinaciones de Hechos Adicionales y Moción de Reconsideración sobre Alimentos “Pendente Lite”. Den-tro del término que se tenía para ello, el tribunal senten-ciador emitió dos resoluciones que declaraban “no ha lu-gar” a ambas mociones. Para la notificación de las resoluciones, el Tribunal de Primera Instancia —en confor-midad con la Regla 43.1 de Procedimiento Civil, que exige *268la notificación en un solo documento— utilizó el formulario OAT-082. Una vez recibió las referidas notificaciones, la recurrida presentó una moción en la que solicitaba al Tribunal de Primera Instancia que emitiera su decisión res-pecto a las solicitudes de determinaciones de hechos adi-cionales, pues entendía que dicho foro solo dispuso de las mociones de reconsideración, ya que no utilizó el formula-rio OAT-687, titulado Notificación de Archivo en Autos de la Resolución de Determinaciones de Hechos Iniciales o Adicionales. A tales efectos, el Tribunal de Primera Instan-cia, a nuestro juicio de manera correcta, emitió una reso-lución en la que dispuso lo siguiente:
Nada que disponer. El día 25 de marzo de 2015 este Tribunal determinó, en un solo escrito conforme a la Regla 43.1 de Procedimiento Civil, NO HA LUGAR [a] la moción titulada “Moción solicitando Determinaciones de Hechos Adicionales y Moción de Reconsideración sobre Causal de Divorcio”, deter-minación que fue notificada el día 6 de abril de 2015 mediante el formulario OAT 082. Así mismo, el día 25 de marzo de 2015 este Tribunal determinó NO HA LUGAR [a] la “Moción solici-tando Determinaciones de Hechos Adicionales y Moción de Re-consideración sobre Alimentos Pendente Lite” la cual fue noti-ficada el día 6 de abril de 2015 mediante formulario OAT 082. (Énfasis súplido). Apéndice, pág. 147.
Pese al correcto proceder del Juez del Tribunal de Pri-mera Instancia, tanto el foro apelativo intermedio como una mayoría de este Tribunal, favoreciendo la forma y ob-viando la sustancia, entienden que, por no haberse utili-zado el formulario OAT-687, no se notificó adecuadamente y, en consecuencia, ordenó al Tribunal de Primera Instan-cia que realizara una nueva notificación para las mociones de reconsideración y una nueva notificación sobre las mo-ciones de determinaciones de hechos adicionales en el re-ferido formulario OAT-687. No estamos de acuerdo con ese proceder.
Las resoluciones emitidas por el Tribunal de Primera Instancia se hicieron a tenor con la Regla 43.1 de Procedi-miento Civil, supra, que requiere que en un solo escrito se *269disponga de ambas peticiones: la moción de reconsidera-ción y la moción de determinaciones de hechos iniciales o adicionales. La recurrida presentó una sola moción con ambos asuntos a tenor con Regla 43.1 de Procedimiento Civil, supra, y de igual forma el foro de instancia correcta-mente resolvió, en un solo escrito. En dicho documento se le advertía a las partes de su derecho a ir en alzada, de esta forma salvaguardando su derecho a un debido proceso de ley. A partir de ese momento, comenzaron a transcurrir los términos que la recurrida tenía para ir en alzada.
No estamos ante la situación enfrentada por este Tribunal en el caso Dávila Pollock et als. v. R.F. Mortgage, 182 DPR 86 (2011) (la notificación del Tribunal de Primera Ins-tancia no le advertía a las partes de su derecho a apelar). Tampoco estamos ante las controversias atendidas en Plan Salud Unión v. Seaboard Sur. Co., 182 DPR 714 (2011) (este Tribunal valida una segunda notificación —y no la primera— que precisamente le advertía a las partes de su derecho a ir en alzada). En el presente caso hubo una efec-tiva notificación a la partes.
El hecho de que el Tribunal de Primera Instancia haya notificado en un solo documento (donde le advertía a las partes de su derecho a ir en alzada), y no en dos, no cons-tituye una notificación defectuosa. Nada impedía, pues, que comenzaran a transcurrir los términos que proveen las Reglas de Procedimiento Civil para revisar las sentencias, las resoluciones, o ambas emitidas en el presente caso.
Como bien señala la Juez Asociada Señora Rodríguez Rodríguez en su opinión disidente, citando lo expresado hace cinco años por el entonces Juez Presidente de este Tribunal, Señor Hernández Denton, en su opinión disi-dente en Dávila Pollock et als., supra, pág. 101: “[p]ermitir que un abogado aproveche la segunda notificación [...] —en la cual el Tribunal de Primera Instancia sólo varió el for-mulario utilizado— es favorecer la forma sobre la sustan-cia con miras a relajar los requisitos de competencia y di*270ligencia que deben regir la representación legal y nuestro ordenamiento procesal”.
i—i HH t—1
Contrario a lo resuelto por una mayoría de este Tribunal, que ordena que se emitan dos notificaciones por sepa-rado para cada moción y, por lo tanto, comience a transcu-rrir nuevamente el término para solicitar la revisión de los dictámenes emitidos en el presente caso, el suscribiente hubiese dado como correctas las notificaciones realizadas por el Tribunal de Primera Instancia. Exigir a los tribuna-les que emitan dos resoluciones distintas ante una sola moción —lo que conllevaría en este caso cuatro notificacio-nes distintas— va en total contravención con el propósito de la Regla 43.1 de Procedimiento Civil, a saber, evitar confusión en cuanto al término para apelar.
En vista de lo anterior, hoy disentimos del proceder de una mayoría de este Tribunal.